Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Babich et al. (US 2020/0050451) teaches an efficient multiprocessor-coprocessor interface. Iniguez (US 2018/0293096) teaches a processing architecture involving co-processors configured to proactively retrieve tasks from a task pool populated by a CPU. Mrozek (US 2017/0236246) teaches facilitating dynamic parallel scheduling of command packets at GPUs. Sander et al. (US 2016/0371116) teaches an enqueuing and dequeuing mechanism for task scheduling on a GPU. Kipp (US 2016/0239346) teaches a hierarchical task scheduler for a multi- threaded system. Barik et al (US 2016/0055612) teaches adaptive scheduling for task assignment among processor cores. Wang et al. (US 2017/0192921) teaches multi-core communication acceleration using hardware queue device. 
However, the art of record neither teaches nor renders obvious the specific combination of in response to receiving, at a coprocessor of a processing system, a request from a parent task concurrently with the parent task executing on at least one processor core of the processing system, spawning a child task and registering the child task in a task pool stored at a memory of the processing system; in response to registering the child task in the task pool, associating the child task with a priority and assigning the child task to an event queue of a plurality of event queues each corresponding to an event; and in response to detecting the event associated with the event queue to which the child task is assigned, scheduling the child task for execution at the at least one processor core based on the priority. Similarly, the art of record neither teaches nor 
Claims 22-27, 29-34 and 36-40 are allowed for at least the reasons of claims 21, 28, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gutierrez et al. (US 110,963,299) is the parent of the present application and is patently distinct from the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198